Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 1 of 160 PageID 1930




                                                                  P-APP000939
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 2 of 160 PageID 1931




                                                                  P-APP000940
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 3 of 160 PageID 1932




                                                                  P-APP000941
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 4 of 160 PageID 1933




                                                                  P-APP000942
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 5 of 160 PageID 1934




                                                                  P-APP000943
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 6 of 160 PageID 1935




                                                                  P-APP000944
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 7 of 160 PageID 1936




                                                                  P-APP000945
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 8 of 160 PageID 1937




                                                                  P-APP000946
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 9 of 160 PageID 1938




                                                                  P-APP000947
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 10 of 160 PageID 1939




                                                                   P-APP000948
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 11 of 160 PageID 1940




                                                                   P-APP000949
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 12 of 160 PageID 1941




                                                                   P-APP000950
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 13 of 160 PageID 1942




                                                                   P-APP000951
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 14 of 160 PageID 1943




                                                                   P-APP000952
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 15 of 160 PageID 1944




                                                                   P-APP000953
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 16 of 160 PageID 1945




                                                                   P-APP000954
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 17 of 160 PageID 1946




                                                                   P-APP000955
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 18 of 160 PageID 1947




                                                                   P-APP000956
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 19 of 160 PageID 1948




                                                                   P-APP000957
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 20 of 160 PageID 1949




                                                                   P-APP000958
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 21 of 160 PageID 1950




                                                                   P-APP000959
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 22 of 160 PageID 1951




                                                                   P-APP000960
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 23 of 160 PageID 1952




                                                                   P-APP000961
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 24 of 160 PageID 1953




                                                                   P-APP000962
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 25 of 160 PageID 1954




                                                                   P-APP000963
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 26 of 160 PageID 1955




                                                                   P-APP000964
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 27 of 160 PageID 1956




                                                                   P-APP000965
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 28 of 160 PageID 1957




                                                                   P-APP000966
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 29 of 160 PageID 1958




                                                                   P-APP000967
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 30 of 160 PageID 1959




                                                                   P-APP000968
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 31 of 160 PageID 1960




                                                                   P-APP000969
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 32 of 160 PageID 1961




                                                                   P-APP000970
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 33 of 160 PageID 1962




                                                                   P-APP000971
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 34 of 160 PageID 1963




                                                                   P-APP000972
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 35 of 160 PageID 1964




                                                                   P-APP000973
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 36 of 160 PageID 1965




                                                                   P-APP000974
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 37 of 160 PageID 1966




                                                                   P-APP000975
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 38 of 160 PageID 1967




                                                                   P-APP000976
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 39 of 160 PageID 1968




                                                                   P-APP000977
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 40 of 160 PageID 1969




                                                                   P-APP000978
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 41 of 160 PageID 1970




                                                                   P-APP000979
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 42 of 160 PageID 1971




                                                                   P-APP000980
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 43 of 160 PageID 1972




                                                                   P-APP000981
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 44 of 160 PageID 1973




                                                                   P-APP000982
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 45 of 160 PageID 1974




                                                                   P-APP000983
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 46 of 160 PageID 1975




                                                                   P-APP000984
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 47 of 160 PageID 1976




                                                                   P-APP000985
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 48 of 160 PageID 1977




                                                                   P-APP000986
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 49 of 160 PageID 1978




                                                                   P-APP000987
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 50 of 160 PageID 1979




                                                                   P-APP000988
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 51 of 160 PageID 1980




                                                                   P-APP000989
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 52 of 160 PageID 1981




                                                                   P-APP000990
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 53 of 160 PageID 1982




                                                                   P-APP000991
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 54 of 160 PageID 1983




                                                                   P-APP000992
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 55 of 160 PageID 1984




                                                                   P-APP000993
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 56 of 160 PageID 1985




                                                                   P-APP000994
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 57 of 160 PageID 1986




                                                                   P-APP000995
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 58 of 160 PageID 1987




                                                                   P-APP000996
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 59 of 160 PageID 1988




                                                                   P-APP000997
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 60 of 160 PageID 1989




                                                                   P-APP000998
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 61 of 160 PageID 1990




                                                                   P-APP000999
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 62 of 160 PageID 1991




                                                                   P-APP001000
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 63 of 160 PageID 1992




                                                                   P-APP001001
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 64 of 160 PageID 1993




                                                                   P-APP001002
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 65 of 160 PageID 1994




                                                                   P-APP001003
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 66 of 160 PageID 1995




                                                                   P-APP001004
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 67 of 160 PageID 1996




                                                                   P-APP001005
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 68 of 160 PageID 1997




                                                                   P-APP001006
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 69 of 160 PageID 1998




                                                                   P-APP001007
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 70 of 160 PageID 1999




                                                                   P-APP001008
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 71 of 160 PageID 2000




                                                                   P-APP001009
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 72 of 160 PageID 2001




                                                                   P-APP001010
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 73 of 160 PageID 2002




                                                                   P-APP001011
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 74 of 160 PageID 2003




                                                                   P-APP001012
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 75 of 160 PageID 2004




                                                                   P-APP001013
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 76 of 160 PageID 2005




                                                                   P-APP001014
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 77 of 160 PageID 2006




                                                                   P-APP001015
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 78 of 160 PageID 2007




                                                                   P-APP001016
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 79 of 160 PageID 2008




                                                                   P-APP001017
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 80 of 160 PageID 2009




                                                                   P-APP001018
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 81 of 160 PageID 2010




                                                                   P-APP001019
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 82 of 160 PageID 2011




                                                                   P-APP001020
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 83 of 160 PageID 2012




                                                                   P-APP001021
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 84 of 160 PageID 2013




                                                                   P-APP001022
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 85 of 160 PageID 2014




                                                                   P-APP001023
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 86 of 160 PageID 2015




                                                                   P-APP001024
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 87 of 160 PageID 2016




                                                                   P-APP001025
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 88 of 160 PageID 2017




                                                                   P-APP001026
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 89 of 160 PageID 2018




                                                                   P-APP001027
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 90 of 160 PageID 2019




                                                                   P-APP001028
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 91 of 160 PageID 2020




                                                                   P-APP001029
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 92 of 160 PageID 2021




                                                                   P-APP001030
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 93 of 160 PageID 2022




                                                                   P-APP001031
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 94 of 160 PageID 2023




                                                                   P-APP001032
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 95 of 160 PageID 2024




                                                                   P-APP001033
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 96 of 160 PageID 2025




                                                                   P-APP001034
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 97 of 160 PageID 2026




                                                                   P-APP001035
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 98 of 160 PageID 2027




                                                                   P-APP001036
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 99 of 160 PageID 2028




                                                                   P-APP001037
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 100 of 160 PageID 2029




                                                                   P-APP001038
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 101 of 160 PageID 2030




                                                                   P-APP001039
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 102 of 160 PageID 2031




                                                                   P-APP001040
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 103 of 160 PageID 2032




                                                                   P-APP001041
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 104 of 160 PageID 2033




                                                                   P-APP001042
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 105 of 160 PageID 2034




                                                                   P-APP001043
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 106 of 160 PageID 2035




                                                                   P-APP001044
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 107 of 160 PageID 2036




                                                                   P-APP001045
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 108 of 160 PageID 2037




                                                                   P-APP001046
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 109 of 160 PageID 2038




                                                                   P-APP001047
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 110 of 160 PageID 2039




                                                                   P-APP001048
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 111 of 160 PageID 2040




                                                                   P-APP001049
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 112 of 160 PageID 2041




                                                                   P-APP001050
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 113 of 160 PageID 2042




                                                                   P-APP001051
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 114 of 160 PageID 2043




                                                                   P-APP001052
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 115 of 160 PageID 2044




                                                                   P-APP001053
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 116 of 160 PageID 2045




                                                                   P-APP001054
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 117 of 160 PageID 2046




                                                                   P-APP001055
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 118 of 160 PageID 2047




                                                                   P-APP001056
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 119 of 160 PageID 2048




                                                                   P-APP001057
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 120 of 160 PageID 2049




                                                                   P-APP001058
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 121 of 160 PageID 2050




                                                                   P-APP001059
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 122 of 160 PageID 2051




                                                                   P-APP001060
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 123 of 160 PageID 2052




                                                                   P-APP001061
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 124 of 160 PageID 2053




                                                                   P-APP001062
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 125 of 160 PageID 2054




                                                                   P-APP001063
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 126 of 160 PageID 2055




                                                                   P-APP001064
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 127 of 160 PageID 2056




                                                                   P-APP001065
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 128 of 160 PageID 2057




                                                                   P-APP001066
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 129 of 160 PageID 2058




                                                                   P-APP001067
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 130 of 160 PageID 2059




                                                                   P-APP001068
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 131 of 160 PageID 2060




                                                                   P-APP001069
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 132 of 160 PageID 2061




                                                                   P-APP001070
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 133 of 160 PageID 2062




                                                                   P-APP001071
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 134 of 160 PageID 2063




                                                                   P-APP001072
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 135 of 160 PageID 2064




                                                                   P-APP001073
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 136 of 160 PageID 2065




                                                                   P-APP001074
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 137 of 160 PageID 2066




                                                                   P-APP001075
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 138 of 160 PageID 2067




                                                                   P-APP001076
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 139 of 160 PageID 2068




                                                                   P-APP001077
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 140 of 160 PageID 2069




                                                                   P-APP001078
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 141 of 160 PageID 2070




                                                                   P-APP001079
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 142 of 160 PageID 2071




                                                                   P-APP001080
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 143 of 160 PageID 2072




                                                                   P-APP001081
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 144 of 160 PageID 2073




                                                                   P-APP001082
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 145 of 160 PageID 2074




                                                                   P-APP001083
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 146 of 160 PageID 2075




                                                                   P-APP001084
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 147 of 160 PageID 2076




                                                                   P-APP001085
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 148 of 160 PageID 2077




                                                                   P-APP001086
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 149 of 160 PageID 2078




                                                                   P-APP001087
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 150 of 160 PageID 2079




                                                                   P-APP001088
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 151 of 160 PageID 2080




                                                                   P-APP001089
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 152 of 160 PageID 2081




                                                                   P-APP001090
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 153 of 160 PageID 2082




                                                                   P-APP001091
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 154 of 160 PageID 2083




                                                                   P-APP001092
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 155 of 160 PageID 2084




                                                                   P-APP001093
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 156 of 160 PageID 2085




                                                                   P-APP001094
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 157 of 160 PageID 2086




                                                                   P-APP001095
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 158 of 160 PageID 2087




                                                                   P-APP001096
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 159 of 160 PageID 2088




                                                                   P-APP001097
Case 2:20-cv-00180-JLB-MRM Document 46-5 Filed 07/01/20 Page 160 of 160 PageID 2089




                                                                   P-APP001098
